 PIONEER CONCRETE OF ARKANSAS 311Pioneer Concrete of Arkansas, Inc. and Chauffeurs, Teamsters and Helpers, Local Union No. 878 and International Union of Operating Engineers, AFLŒCIO, Local Union 382. Cases 26ŒCAŒ18607 and 26ŒCAŒ18610 December 31, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On September 17, 1998, Administrative Law Judge Pargen Robertson issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief to the Respon-dent™s exceptions.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to af-firm the judge™s rulings, findings, and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge and orders that the Respondent, Pioneer Concrete of  Arkansas, Inc., Conway, Jacksonville, Little Rock and North Little Rock, Arkansas, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Melvin Ford, Esq., for the General Counsel.. David Fielding, Esq., of Ft. Worth, Texas, for the Respondent. DECISION PARGEN ROBERTSON, Administrative Law Judge.  This hearing was held in Little Rock, Arkansas, on July 13, 1998.  The Teamsters filed the charge in 26ŒCAŒ18607 on April 14, 1998.  The charge in 26ŒCAŒ18610 was filed by the Interna-tional Union of Operating Engineers, AFLŒCIO (IUOE) on April 16, 1998.  A complaint issued on May 12, 1998.  In considera-tion of the full record including briefs filed by the Respondent and General Counsel, I make the following                                                                                                                       1 The Respondent has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 In adopting the judge™s finding that the Respondent is a sucessor employer, we rely on the court™s decision in Banknote Corp. of America v. NLRB, 84 F.3d 637, 647 (2d Cir. 1996), enfg. 315 NLRB 1041 (1994), where the court likewise found a sucessor relationship to exist.  In doing so, the court upheld the Board™s reasoning that: ﬁ[T]he Board has consis-tently held that long-established bargaining relationships will not be disturbed where they are not repugnant to the Act™s policies.  The Board places a heavy evidentiary burden on a party attempting to show that historical units are no longer appropriate.ﬂ  We find that the Respondent has not met that burden here.  Accord: Trident Seafoods Inc. v. NLRB, 101 F.3d 111 (D.C. Cir. 1996), modifying 318 NLRB 738 (1995).  In so concluding, we do not rely on Bry-Fern Care Center, Inc. v. NLRB, 21 F.3d 706 (6th Cir. 1994), enfg. 309 NLRB No. 53 (1992), cited by the judge, which is inapposite inasmuch as it involves the appropriateness of a unit in an initial organizing context. FINDINGS OF FACT I.  JURISDICTION The Respondent admitted that at material times it has been a corporation with offices and places of business in North Little Rock, Conway, Alexander, Little Rock, Maumelle, and Jackson-ville, Arkansas, where it has been engaged in the ready-mix concrete business; and based on a 12-month projection of its operations since March 28, 1998, at which time the Respondent commenced its operations, it will sell and ship from its Arkansas facilities and it will purchase and receive at its Arkansas facili-ties goods and materials valued in excess of $50,000 to and from points outside Arkansas.  The Respondent admitted that it has been an employer engaged in commerce at material times. II.  LABOR ORGANIZATION The Respondent admitted that the Charging Parties (Team-sters and IUOE) have been labor organizations at material times. III.  THE ALLEGED UNFAIR LABOR PRACTICES The issue is does the Respondent have an obligation, as a suc-cessor employer, to recognize and bargain with the two Charging Party Unions. In March 1998, the Respondent became the Employer for former employees of 15 companies owned by Charles Weaver. Before 1998 Weaver owned three concrete companies.  Those included L&S Concrete Company with facilities in North Little Rock and Conway, Arkansas.  The Teamsters represented a bar-gaining unit of those L&S employees.  Another company owned by Weaver was Gilliam Brothers with facilities in Jacksonville, Little Rock, and North Little Rock, Arkansas.1  IUOE repre-sented a bargaining unit of Gilliam Brothers employees. The third company was Webco.  A union did not represent the. Webco employees.  L&S and Gilliam ran ready-mix concrete operations.  Webco furnished support operations including me-chanics and maintenance employees, and it operated tanker and dump trucks. The Respondent is a subdivision of a multinational conglom-erate.  Included within its operations are four divisions in Arkan-sas including Little Rock, Ft. Smith, El Dorado, and Texarkana.  The Little Rock division includes the former Weaver compa-niesŠL&S, Gilliam, and Webco. The Respondent obtained the operating assets of the three Weaver companies by March 30, 1998,2 and employed the em-ployees of those three companies.  The Respondent™s regional manager, Robert Van Til, testified the former employees of Gilliam, L&S, and Webco were hired as employees of the Re-spondent, with a different wage structure, and different insurance and pension benefits than the employees had under the Weaver companies.  The equipment formerly designated as Gilliam, L&S, or Webco was redesignated as Pioneer Concrete.  1 Gilliam also operated a facility at Alexander, Arkansas, when busi-ness justified.  Since purchasing Gilliam and beginning operations, the Respondent has opened and operated the Alexander facility. 2 The Respondent™s regional manager, Robert Van Til, described the Respondent™s purchase of Gilliam, L&S, and Webco, as involving the complete purchase through exchange of stock, of Gilliam Brothers, Inc. Gilliam Brothers, Inc. was dissolved and no longer exists.  The Respon-dent also purchased assets of L&S and Webco.  The L&S assets were first transferred to Gilliam Brothers, Inc. and then to the Respondent.  Webco assets were transferred directly to the Respondent.  The Respon-dent employed all the employees of Gilliam Brothers, L&S, and Webco. 327 NLRB No. 64  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312 The Teamsters and IUOE demanded recognition on or before 
April 10, 1998,3 for the respective unit employees each Union 
had represented before the sale 
of assets to the Respondent. The 
Respondent denied those requests. 
The Respondent held meetings regarding its purchase, with 
former L&S, Gilliam Brothers, and Webco employees on March 
28 and 29, 1998.  Regional Manager 
Robert Van Til testified that 
the employees were told of the sale and that the employees™ for-
mer employers ceased to exist as of midnight, March 27, 1998, 
but that everyone would be offered employment with the Re-
spondent.  Those employees were 
told about changes in working 
conditions including changes in 
insurance, wages, and pension 
plans.  The Respondent employed
 all the employees at those 
meetings.  The employees were 
given a schedule of benefits (G.C. Exh. 13) and health enro
llment instructions (G.C. Exh. 
14).  The employees were told they would have 401(k) plan and 
the new insurance plan was explai
ned. Nothing was was said to 
the employees to show there would be operational changes. 
Before the sale of its assets
 L&S employed 19 people in a 
bargaining unit at Smokey Lane in North Little Rock.
4  After the 
purchase, the Respondent employed
 all 19 at Smokey Lane plus 
W.T. Smith and 1 additional employ
ee.  Before the sale of its 
assets L&S employed 10 people at Conway
.5  After the purchase, 
the Respondent employed all 10 of those employees at Conway 
plus Wayne Dunn and 1 additional employee. 
Before the sale, Gilliam employed nine people in the unit at 
Young Road in North Little Rock;
6 seven  people at 65th Street in Little Rock;
7 and five people at Jack
sonville.  After the pur-
chase, the Respondent employed al
l those people at their same 
locations.
8 Before the sale, L&S and Gilliam each employed one person 
while Webco employed six in the shop.  The Respondent em-

ployed all eight of those shop 
employees.  Before the sale 
Webco employed nine people in 
the Tanker Division.  The Re-
spondent employed all nine of 
those people in its Tanker Divi-
sion.  The Respondent also employed both of the two employees 
Webco had employed as dump truckdrivers. 
The Respondent offered a document through stipulation show-
ing that it hired a total of 31 employees from the bargaining unit 
represented by the Teamsters; a total of 23 employees from the 
bargaining unit represented by IUOE; and a total of 22 employ-
ees formerly employed by Webco and not represented by a un-
ion. At the time of the sale of assets to the Respondent both the 
Teamsters and L&S Concrete Company, and IUOE and Gilliam 
Brothers, were parties to collec
tive-bargaining contracts.  The 
Teamsters/L&S bargaining unit in
cluded L&S lead truckdrivers, 
                                                          
                                                           
3 Due to the omission of several documents received in evidence, 
from the official record, the partie
s submitted a joint letter dated August 
26, 1998.  Attachments to that document included a March 31 demand 
by the Teamsters and an April 10, 1998 demand from IUOE, for recogni-

tion and bargaining. 
4 G.C. Exh. 9, excluding W.T. SmithŠMaintenance who is shown as 
a Webco employee. 
5 G.C. Exh. 9, excluding Wayne DunnŠMaintenance who is shown 
as a Webco employee. 
6 G.C. Exh. 11, excluding Randy WhitehurstŠMaintenance who is 
shown as a Webco employee. 
7 G.C. Exh. 11, excluding Carlton RodneyŠMaintenance who is 
shown as a Webco employee.  The 65th Street location on G.C. Exh. 11 
was perhaps identified as Allied Way in other parts of the record. 8 The Respondent also employed 
Randy Whitehurst and Carlton Rod-
ney. 
truckdrivers, mechanics, lead mechanics, front end loaders,  and 
laborers.  The IUOE/Gilliam Brothers bargaining unit included 
truck rivers, front end loaders, mechanic helpers, and mechanics. 
The General Counsel called current employees Larry Stocks 
and Herman Whitehurst.  Before
 the Respondent purchased L&S 
Concrete, Stocks and Whitehurst 
worked for L&S.  Stocks and Whitehurst worked out of the 
Smokey Lane, North Little Rock 
facility before and after the sale to the Respondent.  The Re-

spondent continued to use the same trucks
9 as L&S at the same 
facility and they serviced the same customers with the same 

product.  L&S and Gilliam Brothers drivers delivered concrete to 
the same jobs and employees of 
one could and did stop and pick 
up loads of concrete at the othe
r company™s locations.  Stocks 
and Whitehurst have the same 
supervisors and dispatchers
10 as 
before the sale.  Dispatchers for the former L&S and Gilliam 
employees have continued to wo
rk out of the same building. 
Whitehurst testified that some employees transferred after the 
sale.  His son, Randy Whitehurst
, transferred from maintenance 
(formerly Webco) to truckdriver
 at Jacksonville (formerly Gil-
liam);
11 truckdriver Ples Goodnight transferred from Young 
Road (formerly Gilliam) to Conway, Arkansas (formerly L&S);
12 and Louis Sturgis transferred from Jacksonville (Gilliam) to 
Smoky Lane (L&S).
13  On occasion Herman Whitehurst has driven a tanker truck and on 
other occasions someone else™ 
ready-mix truck rather than his regular ready-mix concrete truck.  
Regional Manager Van Til testified that tanker driver Greg Wil-
liams will be transferred to Dallas, Texas, and that driver Steve 
Hayden is spending some time helping out in dispatching. 
Since mid- or late April, the Respondent has been operating 
an Alexander, Arkansas facility.  Alfred Wylie testified that 
Gilliam Brothers used the Alexander facility when needed and 
that the facility is currently needed because of excess business. 
At least two and maybe three drivers have transferred to the 
Alexander facility since the sale. 
Findings Credibility 
I credit the testimony of Larry Stock, Herman Whitehurst,and 
Alfred Wyles.  Their testimony 
shows the historic background of 
the bargaining units, the representation by the Unions, and the 
duties of unit employees before a
nd after the sale to the Respon-
dent.  I noticed nothing in thei
r demeanor, which caused me to 
doubt their testimony.  I was also impressed with the demeanor 
of Respondent witnesses Robert
 Van Til and Donna Ashabran-
ner.  In some areas it was appare
nt that Van Til and Ashabranner 
had more complete knowledge than Stock, Whitehurst, or Wyles.  
For example Van Til testified that
 after the sale the Respondent 
continued to use the same dispatchers formerly used by L&S and 
Gilliam, but that all the dispatchers are now separated by those 
receiving and those dispatching.
  Although I credit that testi-
 9 Regional Manager Van Til testified that the Respondent has moved 
some of the L&S/Gilliam ready-mix truc
ks to Texarkana to help with an 
acquisition there.  
10 As shown below I credit the testimony of Robert Van Til that the 
Respondent does employ the L&S and Gilliam dispatchers but they are 
now divided by dispatchers that re
ceive messages from those that dis-
patch.  They are no longer assigned work on the basis of whether it 
comes from the old L&S and Gilliam Brothers facilities. 
11 See R. Exh. 27. 
12 See R. Exh. 29. 
13 See R. Exh. 28. 
 PIONEER CONCRETE OF ARKANSAS 313 mony, in all areas not specifica
lly mentioned here, I credit the 
testimony of Stock, Wh
itehurst, and Wyles. 
Conclusions The General Counsel argued that the Respondent has an obli-
gation to bargain with the respective Unions on the contention 
that the Respondent operates its facilities with the same work  
forces in which its predecessors™ unionized employees com-
prised a majority and those employees service the same custom-
ers with the same product as they did for the predecessor. 
NLRB v. Burns Security Services
, 406 U.S. 272 (1972); and 
Fall River 
Dyeing v. NLRB
, 482 U.S. 27 (1987). 
Initially it should be noted that the General Counsel has not 
alleged that the Respondent engaged in unfair labor practices by 
failing to apply the terms of collective-bargaining agreements or 
by making unilateral changes in working conditions. The sole 
allegations of unfair labor practices are rooted in paragraph 11 of 
the complaint.  There it is alleged that the Respondent failed to 

recognize and bargain with each of the Charging Parties. 
Occasionally, there is a question as to when a bargaining obli-
gation attaches.  If it is perfectly clear that an employer intends 
to hire a majority of its work force from the work force of the 
predecessor employers, the bargai
ning obligation matures at that 
time.  However, when a potenti
al successor employer announces 
changes in working conditions be
fore hiring, its bargaining obli-
gation is not perfectly clear.  On those occasions an employer 

may not become a successor until it actually hires a majority of 
its work force from the work force of the predecessor employers.  
That is the situation here.  
Although the Respondent announced 
changes in working conditions be
fore starting operations, it did 
actually hire a majority of its work force from the work force of 
theWeaver companies. (Cf. 
Spruce Up Corp., 209 NLRB 194 
(1974), enfd. on other ground, 529 F.2d 516 (4th Cir. 1975). The 
Respondent ﬁwas not a ‚perfectly clear™ successor under 
Burns,ﬂ 
and ﬁits bargaining obligation did not attach until it hired the 

employees onﬂ or before March 29, 1998.  
(Banknote Corp. of 
America, 315 NLRB 1041 (1994); and 
Fall River Dyeing Corp. 
v. NLRB
, 482 U.S. 27, 46Œ52 (1987).) 
On March 28Œ29, 1998, the Respondent met with former em-
ployees of L&S, Gilliam, and Webco.  During those meetings all 

the employees were offered empl
oyment with the Respondent.  
As shown above, the Respondent 
employed all the former em-
ployees of L&S, Gilliam, Brothers and Webco on or before 
March 29.  The Respondent stipulated that it hired 31 former L&S employees, 23 former Gilliam Brothers employees, and 22 
of the former employees of Webco.  The Respondent told the 
employees of changes in working conditions when it met with 
the employees on March 28 and 29.
  The Respondent made addi-
tional changes including permitting an
 employee to transfer to its 
operations outside Arkansas, beginning a new drug and alcohol 
abuse policy, distribution of sa
fety equipment and uniforms and 
the transfer of some ready-mix trucks to Texarkana, after it 
started operations in the Little 
Rock division.  The Respondent 
also instituted internal policies after the purchase, including in-
volvement of its human resources 
department in review of cer-tain disciplinary actions.  
The Respondent also cited Burns Security Services
 and Fall 
River Dyeing
 in arguing that it has no obligation to bargain. The 
Respondent argued that the four main inquiries into whether 
there is a bargaining obligation include (1) whether a union con-
tinues to enjoy majority support; (2) whether the new employer 
is substantially the same as the predecessor; (3) whether the old 
bargaining units are still appropriate; and (4) whether there was 
any hiatus between the closing 
of the first and the second em-ployers.  The Respondent admitted there was no hiatus in the 
present situation. 
In consideration of 
Fall River Dyeing
, I have focused my in-
quiry primarily to those matters that were the initial terms and 
conditions of employment as announced in the March 28 and 29 
meetings as well as Res
pondent™s initial operations (
Banknote Corp. of America, 315 NLRB 1041 (1994)).  As to the 
Fall River 
criteria: (1) the evidence shows that the Respondent hired all 
former unit employees of both 
L&S and Gilliam Brothers and that those employees constituted a majority of the former L&S 

and Gilliam bargaining units.  
Those employees started work 
with the Respondent in the sa
me location and performed the 
same duties as each had for the Weaver companies immediately 
before March 30.  There is a pr
esumption that those employees 
continue to support their respective union and Respondent of-

fered nothing to overcome that presumption (cf. 
Allentown Mack 
Sales & Service v. NLRB,
 118 S.Ct. 818 (1998), where the em-
ployer had evidence that the empl
oyees did not continue to sup-
port the union); and (2) the new em
ployer, (i.e., the Little Rock 
division of the Respondent) is substantially the same as the 
predecessor employers (i.e., L&S, Gilliam Brothers, and 

Webco). As shown the Respondent
 used the same employees, 
with the same equipment,
14 to supply the same product to the 
same customers; and (1) the Respondent concedes that ﬁhiatusﬂ 
is not an issue in this matter. Criteria number (3), (whether the 
old bargaining units are still appropriate) presents some ques-
tions. Critical ﬁto a finding of successorship is a determination that 
the bargaining unit of the predecessor employer remains appro-
priateﬂ 
(Banknote Corp. of America
, 315 NLRB 1041 (1994).  
Factors that occurred when and before the bargaining obligation 
attached as opposed to actions taken by the Respondent at a 
point in time after its bargaini
ng obligation matured on March 28 
and 29, 1989, are of significant importance 
(Banknote Corp. of 
America, supra). 
The Respondent argued that only a unit that included all the 
former employees of the Charles Weaver companies would be 

appropriate.  However the true i
ssue is not whether the overall 
unit would be appropriate but whether the former bargaining 
units continue to be appropriate 
after the sale to the Respondent.  
An overall unit may also be appropr
iate but that question is im-
material to the complaint allegations.  The Board is not required 
to select a particular appropria
te unit over another and is not 
required to even select the most appropriate unit.  
Bry-Fern Care Center v. NLRB,
 21 F.3d. 706 (6th Cir. 1994). 
The former bargaining units orig
inated while L&S was a sepa-
rate employer from Gilliam Brothers.  The Respondent employee 
Herman Whitehurst has worked for the Respondent and L&S for 
29 years.  The Teamsters became bargaining representatives for 
L&S unit employees after he started work.  He recalled that L&S 
recognized the Teamsters in 1969.
  Whitehurst testified that 
Charles Weaver bought Gilliam Brothers in 1986 and that IUOE 
represented the bargaining uni
t employees at that time. 
The testimony of Stocks, Whitehurst, and Wyles illustrated 
that the former L&S and Gilliam Brothers unit employees have 
continued to perform the same work, with the same product, 
                                                          
 14 Regional Manager Van Til testified that instead of assigning drivers 
to locations they are now assigned to
 a specific truck. However, Van Til 
admitted the trucks are assigned fr
om the specific facilities formerly 
operated by L&S and Gilliam Brothers. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314 using the same equipment
,15 out of the same locations for the 
same customers as before 
the sale to Respondent (
NLRB v. Secu-
rity-Columbia Banknote Co., 
541 F.2d 135 (3d Cir. 1976). Be-
fore the sale their overall superv
isor was Louis Loetscher. Loet-
scher was general manager of L&
S, Gilliam, and Webco and he 
is now the area manager for the Respondent.  His supervisory 
duties are similar to his duties before the sale.  After the sale 
final control over labor relations 
matters including terminations, 
involve Regional Manager Ro
bert Van Til and Human Re-sources Manager Donna Ashabra
nner.  Neither Van Til nor 
Ashabranner worked for L&S, Gilliam Brothers, or Webco. Im-
mediate supervision and dispatch
ers did not change even though 
the dispatchers™ assignments are now determined by whether 
they receive messages or dispatch. 
The Respondent contended that tw
o separate bargaining units 
are not appropriate because there 
is an intermingling of duties 
and personnel between the former
 L&S, Gilliam Brothers, and 
Webco units.  Both bargaining units include ready-mix concrete 
truckdrivers and mechanics.  Those drivers and mechanics per-
form the same functions regard
less of whether they were for-
merly employed by L&S or Gilliam Brothers.  Drivers for both 
L&S and Gilliam stop at locations
 of the other company (facili-
ties formerly owned by either L&S or Gilliam Brothers) to pick 

up loads of concrete.  Drivers from both companies work on the 
same construction sites.  Mechanics employed in either the L&S 
or Gilliam Brothers unit work on 
trucks formerly owned by the 
other company as well.  Occasionally, former L&S or Gilliam 
drivers have driven tanker or  dump trucks owned by Webco.  
Employees have transferred from 
one of the former bargaining 
units to another. 
However, the record illustrated those matters are similar to the 
way they were handled by L&S a
nd Gilliam Brothers before the 
sale.  As shown here, evidence, including the testimony of cur-
rent employees Stocks, Whitehurs
t, and Wyles, regarding work 
before and after the sale illustrated that L&S and Gilliam Broth-
ers drivers were also expected to pick up loads of concrete at 
either L&S or Gilliam locations without regard to which was 
their respective employer.  Drivers from both those companies 
worked at the same times on th
e same construction sites and 
drivers used equipment from both companies and Webco equip-

ment as well.  Mechanics worked on equipment from all the 
companies. 
The only notable difference in the way respective bargaining 
unit employees were treated by the Respondent as opposed to the 
way they were treated before 
the sale involved changes they 
were told about on March 28 and 29.
16   As shown above, the 
Respondent™s bargaining oblig
ation commenced on March 29 when it had hired a majority of its employees from L&S and 
Gilliam employees in their former bargaining units.  At that time 
the employees had been told of the changes in wages, 401(k) 
entitlement, and health insurance.  Some time after the purchase 
and employment of the unit em
ployees, the Respondent made 
some additional changes including common uniforms for all 
employees, safety equipment for all employees and the designa-
tion of equipment as Pioneer. 
Nevertheless, on March 29 the 
two former bargaining units 
were distinct entities to the extent they existed before the sale. 
                                                          
 15 As shown above, Robert Van Til testified that some of the trucks 
had been moved to Texarkana.  However, that action occurred after 
March 29, 1998. 
16 Robert Van Til admitted thos
e were not operational changes. 
The Respondent failed to show th
at changes in those units made 
them inappropriate.  
The Respondent argued that two separate units would create 
confusion in its operations.  However, in consideration of 
whether a unit is appropriate it would be inappropriate to make 
that determination on the basis 
of another bargaining unit being 
organized by another union.  Re
gardless of whether other units 
within the Respondent™s  operation are or are not organized, the 
appropriateness of a unit must be
 determined on the basis of 
factors unique to that unit.  Moreover, as to the potential prob-lems with negotiating with tw
o unions, there was no showing 
that those problems could not be handled through collective 
bargaining.  I do not agree with
 the Respondent™s contention that 
continuation of the former L&S and Gilliam bargaining units 

would result in the mechanics having to join both Unions. The 
current mechanics may continue to be represented as before the 
sale.  As to representation or no representation of future employ-
ees especially mechanics that are not clearly within one distinct 
unit, those matters may be governed by law or by agreement of 
the parties.  The Respondent cited 
NLRB v. Security-Columbia 
Banknote Co., supra, but unlike there, there was no accretion 
problem.  Here, the question involves continuation of previous 
bargaining units. 
In Bry-Fern Care Center v. NLRB, 
supra, the court used 
five criteria in determining the appropriateness of a bargaining 
unit:  (1 ) Similarity in skills, interests, duties, and working 
conditions. 
(2) Functional integration of the plant, including inter-
change and contact 
among the employees. 
(3) The employer™s organi
zational and supervisory 
structure. (4) The bargaining history. 
(5) The extent of the uni
on organization among the em-ployees. 
 Here, as shown above, the empl
oyees from each former unit 
retained skills, interest, and wo
rking conditions similar to those 
in existence before the sale.  The former L&S employees unit of 
lead truckdrivers, truckdrivers, mechanics, lead mechanics, 
front-end loaders, and laborers and the former Gilliam employ-
ees unit of truckdrivers, front-end
 loaders, and laborers continue to exercise the same duties as before the sale.  On March 30, 

they operated from the same facilities as before the sale, with the 
same product for the same customers.  The differences from 
before the sale involved an increase in wages for all employees, 
401(k) entitlement, and health insurance.  Those matters were 
noted in the Respondent™s March 28 and 29 presentations to the 

employees.  The functional integr
ation remained as before the 
sale as did the Employer™s orga
nizational and supervisory struc-
ture to the extent that structure was apparent to the employees. 
The changes involved inclusion of some of the Respondent™s 
Houston, Texas base
d management personnel reviewing certain 
disciplinary actions.  The bargai
ning history showed the Unions 
had represented their respective un
its for several years.  As to 
extent of union organization, the record shows that each of the 
respective Charging Parties had 
organized their respective unit
.  Bry-Fern Care Center. v. NLRB, supra). The court in 
Bry-Fern upheld the Board™s determination of an appropriate unit. 
By applying the above-mentioned crit
eria, it is apparent that a 
sufficient community of interest continues in each respective 
unit and that each unit is an appropriate bargaining unit. 
 PIONEER CONCRETE OF ARKANSAS 315 I find that the record supports a finding in favor of the General 
Counsel.  The Respondent illega
lly refused to recognize and 
bargain with the two Unions. 
CONCLUSIONS OF LAW 
1. Pioneer Concrete of Arkansas, Inc. is an employer engaged 
in commerce within the meaning of Section 2(6) and (7) of the 
Act. 
2. Chauffeurs, Teamsters and Helpers, Local Union No. 878 
and International Union of Operating Engineers, AFL-CIO, Lo-
cal Union 382 are labor organizations within the meaning of 
Section 2(5) of the Act. 
3. The Respondent by failing 
and refusing to recognize the 
Teamsters in the following described collective-bargaining 
agreement since March 31, 1998,
 has engaged in conduct in 
violation of Section 8(a)(1 ) and (5) of the Act: 
 Including lead truck drivers, truck drivers, mechanics, lead me-
chanics, front-end loaders and laborers at its facilities for-
merly operated by L&S
.  4. The Respondent by failing and refusing to recognize IUOE 
in the following described collec
tive-bargaining agreement since 
April 1, 1998, has engaged in conduct in violation of Section 
8(a)(1 ) and (5) of the Act: 
 Including truck drivers, front-end loaders, mechanics 
helpers and mechanics at its facilities formerly operated 
by Gilliam Brothers. 
 5. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
THE REMEDY 
Having found that the Respondent has engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and de-

sist therefrom and to take certai
n affirmative action designed to 
effectuate the policies of the Act. 
As I have found that the Respon
dent has illegally failed and 
refused to recognize and bargain with the Teamsters and IUOE 
in the respective collective-bargaining units, I shall order the 
Respondent to recognize the Team
sters and IUOE as exclusive collective-bargaining representatives of its employees in the 
above-described bargaining units 
and, on request by the respec-
tive Union, meet and bargain in good faith. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17 ORDER The National Labor Relations Bo
ard has ordered that the Re-
spondent, Pioneer Concrete of Ar
kansas, Inc., North Little Rock, 
Conway, Alexander, Little Rock
, Maumelle, and 
Jacksonville, 
Arkansas, its officers, agents, successors, and assigns, shall: 
1. Cease and desist from 
(a) Failing and refusing to recognize and bargain with Chauf-
feurs, Teamsters and Helpers, Local Union No. 878 in good faith 

as the exclusive bargaining representative of the employees in 
the following appropriate unit: 
                                                           
                                                           
17 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
Including lead truck drivers, truck drivers, mechanics, lead 
mechanics, front-end loaders and laborers at its facilities 
formerly operated by L&S
.  (b) Failing and refusing to recognize and bargain with Interna-
tional Union of Operating Engineers, AFLŒCIO, Local Union 
382 (IUOE) in good faith as the exclusive bargaining representa-
tive of the employees in the following appropriate unit:  
 Including truck drivers, front-end loaders, mechanics helpers 
and mechanics at its facilities formerly operated by Gilliam 
Brothers. 
 (c) In any like or related manner interfering with, restraining, 
or coercing its employees in the exercise of rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. 
(a) On request, meet and bargain with Teamsters and IUOE as 
the exclusive collective-bargaining representatives in the respec-
tive units concerning te
rms and conditions of employment and, if 
understandings are reached, em
body the understandings in 
signed agreements. 
(b) Within 14 days after service by the Region, post at its fa-
cilities in North Little Rock, Conway, Alexander, Little Rock, 
Maumelle, and Jacksonville, Arkansas, copies of the attached 
notice marked ﬁAppendix.ﬂ
18  Copies of the notice, on forms 
provided by the Regional Director for Region 26, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent imme
diately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including 
all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by
 the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other ma-

terial.  In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed a facility 
involved in these proceedings, 
the Respondent shall duplicate 
and mail, at its own expense, a copy of the notice to all current 
employees and former employee
s employed by the Respondent 
at any time since March 29, 1998. 
(c) Within 21 days after service by the Region, file with the 
Regional Director, Region 26, a 
sworn certification of a respon-
sible official on a from provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act a
nd has ordered us to post and 
abide by this notice. 
 Section 7 of the act gives employees these rights. 
  18 If this Order is enforced by a judgment of a United States Court  
of Appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ sh
all read, ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316 To organize 
To form, join, or through re
presentatives of their own 
choice assist any union 
To bargain collectively 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to recognize and bargain collectively 
with Chauffeurs, Teamsters and Helpers, Local Union No. 878 
in good faith as the exclusive ba
rgaining representative of our 
employees in the following appropriate unit: 
 Including lead truck drivers, truc
k drivers, mechanics, lead me-
chanics, front-end loaders and laborers at our facilities for-
merly operated by L&S. 
 WE WILL NOT  refuse to recognize and bargain collectively 
with International Union of Operating Engineers, AFLŒCIO, 

Local Union 382 in good faith as the exclusive bargaining repre-
sentative of our employees in th
e following appropriate unit:  
 Including truck drivers, front-end loaders, mechanics help-
ers and mechanics at its facilities formerly operated by 
Gilliam Brothers. 
 WE WILL, on request, meet and 
bargain with Teamsters and 
IUOE and, if an agreement is reached in either or both units, 

embody all such agreements in signed statements. 
WE WILL NOT in any like or related manner, interfere with, 
restrain, or coerce our employees in the exercise of their rights 
guaranteed them by Section 7 of the Act. 
                               PIONEER CONCRETE OF ARKANSAS, 
INC.   